Exhibit 10.L

             
Granted To:
  Number of Shares:   Grant Date:   Vesting Schedule:

RESTRICTED STOCK AGREEMENT
This certifies that on [DATE], Johnson Controls, Inc., granted a Restricted
Stock Award as indicated above, upon the terms and conditions in this Agreement
and the terms of the Restricted Stock Plan dated October 1, 2001, and amended
through September 20, 2011, which terms the Participant accepts.
Johnson Controls, Inc., a Wisconsin corporation, has its principal office in
Milwaukee, Wisconsin, (the “Company”). The Restricted Stock Plan (the “Plan”)
was adopted October 1, 2001, to allow Restricted Shares or Restricted Share
Units of the Company’s common stock (“Shares”) to be granted to certain key
employees of the Company or any Subsidiary, as defined in Section 425(f) of the
Internal Revenue Code of 1986, as amended (“Subsidiary”).
The individual named in this agreement (the “Participant”) is a key employee of
the Company or a Subsidiary, and the Company desires the Participant to remain
in such employ by providing the Participant with a means to increase his/her
proprietary interest in the Company’s success. The Plan and this Agreement shall
be administered by the Compensation Committee of the Board of Directors (the
“Committee”). If at any time the Committee shall not be in existence, the Board
shall administer the Plan and this Agreement and each reference to the Committee
herein shall be deemed to include the Board.
The parties mutually agree as follows:

  1.   Grant of Award. Subject to the terms and conditions of the Plan, a copy
of which has been delivered to the Participant and made a part hereof, and this
Agreement, the Company grants to the Participant an award of Restricted Shares
on the date and with respect to the number of Shares specified above. Any
capitalized terms not defined in this Agreement will have the meanings provided
in the Plan.     2.   Restricted Shares. If the Award is in the form of
Restricted Shares, the Restricted shares are subject to the following
provisions:         Restriction Period. The Company will hold the Restricted
Shares in escrow for the Restriction Period. During this period, the Participant
may not sell, transfer, pledge, assign or otherwise use these Restricted Shares,
and the Restricted Shares shall be subject to forfeiture as provided in
Section 4.

    Restricted Shares will be held in a book entry share position while in
escrow, subject to the transfer restrictions and risk of forfeiture.

  a.   Removal of Restrictions. Restricted Shares that have not been forfeited
shall become available to the Participant after the last day of the Restriction
Period. Once the Shares are released, the restrictions shall be removed from the
Participant’s book entry share position.     b.   Voting Rights. During the
Restriction Period, the Participant may exercise full voting rights with respect
to the Restricted Shares.     c.   Dividends and Other Distributions. Any
dividends or other distributions paid or delivered with respect to Restricted
Shares will be subject to the same terms and conditions (including risk of
forfeiture) as the Restricted Shares to which they relate. All dividends or
other distributions paid or delivered with respect to Restricted Shares during
the Restriction Period (other than dividends or other distributions payable in
Shares) shall be allocated to a Share Unit account under the Deferred
Compensation Plan. Dividends or distributions payable in shares will be held in
a book entry share position as Restricted Shares.

 



--------------------------------------------------------------------------------



 



  d.   Payment of Dividends. The value of the Participant’s Share Unit account
as to which the Restriction Period has lapsed shall be paid to the Participant
(or his beneficiary).

  3.   Restricted Share Units. If the Award is in the form of Restricted Share
Units, the Restricted Share Units are subject to the following terms:

  a.   Establishment of Account. The Company shall establish a bookkeeping
account under the Deferred Compensation Plan to which shall be credited the
number of Restricted Share Units elected. During the Restriction Period, the
Restricted Share Unit account will be subject to a risk of forfeiture as
provided in Section 4.     b.   Alienation of Account. The Participant (or
beneficiary) shall not have any right to assign, transfer, pledge, encumber or
otherwise use the Restricted Share Unit account (including after the Restriction
Period has lapsed).     c.   Dividends and Other Distributions. The
Participant’s Restricted Share Unit account shall be credited for any dividends
or other distributions delivered on Shares equivalent to the number of
Restricted Share Units credited to such account, whether in the form of cash or
in property, in accordance with the terms of the Deferred Compensation Plan.
Such credit shall be subject to the same terms and conditions (including risk of
forfeiture) as the Restricted Share Units to which they relate.     d.   Payment
of Account. The value of the Participant’s Share Unit account as to which the
Restriction Period has lapsed shall be paid to the Participant (or his
beneficiary) in accordance with the terms of the Deferred Compensation Plan.

  4.   Termination of Employment — Risk of Forfeiture.

  a.   Retirement. If the Participant terminates employment from the Company and
its Subsidiaries due to Retirement on or after the last day of the calendar year
following the calendar year in which the Award of Restricted Shares or
Restricted Share Units is made, any remaining Restriction Period shall continue
as if the Participant continued in active employment. If the Participant engages
in Inimical Conduct after his Retirement, as determined by the Committee, any
Restricted Shares and/or Restricted Share Units still subject to a Restriction
Period shall automatically be forfeited as of the date of the Committee’s
determination. For purposes of this Agreement, “Retirement” [[has the meaning
given in the Plan.] [means the attainment of age x [with x years of service.]]  
  b.   Death or Disability. If the Participant’s employment from the Company and
its Subsidiaries terminates because of death or Total and Permanent Disability
at a time when the Participant could not have been terminated for Cause, or if
the Participant dies after Retirement while this Award is still subject to the
Restriction Period, any remaining Restriction Period shall automatically lapse
as of the date of such termination of employment or death, as applicable.     c.
  Other Termination. If the Participant’s employment terminates for any reason
not described above, then any Restricted Shares or Restricted Share Units (and
all deferred dividends paid or credited thereon) still subject to the
Restriction Period as of the date of such termination shall automatically be
forfeited and returned to the Company. In the event of the Participant’s
involuntary termination of employment by the Company or a Subsidiary for other
than Cause, the Committee may waive the automatic forfeiture of any or all such
Shares or Share Units (and all deferred dividends paid or credited thereon) and
may add such new restrictions to such Restricted Shares or Restricted Share
Units as it deems appropriate. The Company may suspend payment or delivery of
Shares (without liability for interest thereon) pending the Committee’s
determination of whether the Participant was or should have been terminated for
Cause or whether the Participant has engaged in Inimical Conduct.

-2-



--------------------------------------------------------------------------------



 



  5.   Amendment of Agreement. The Committee, subject to the provisions of the
Restricted Stock Plan, may amend this award agreement.     6.   Withholding. The
Participant agrees to remit to the Company any foreign, Federal, state and/or
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to the issuance of Shares or the vesting and/or
distribution of the Participant’s Share Unit account. The Company can withhold
Shares no longer restricted, or can withhold from other cash or property payable
to the Participant, in the amount needed to satisfy any withholding obligations.
        The Participant may elect to tender to the Company previously acquired
Shares to satisfy the minimum tax withholding obligations. The value of the
Shares to be tendered is to be based on the Fair Market Value of the Shares on
the date that the amount of tax to be withheld is determined.     7.  
Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act, applicable
state securities laws or other legal requirements, or (b) implement the
provisions of the Plan or any agreement between the Company and the Participant
with respect to such Shares.     8.   Successors. All obligations of the Company
under this Agreement shall be binding on any successor to the Company. The terms
of this Agreement and the Plan shall be binding upon and inure to the benefit of
the Participants, heirs, executors, administrators or legal representatives.    
9.   Legal Compliance. The granting of this Award and the issuance of Shares
under this Agreement shall be subject to all applicable laws, rules, and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.     10.   Governing Law; Arbitration.
This Agreement and the rights and obligations hereunder shall be governed by and
construed in accordance with the internal laws of the State of Wisconsin.      
  Arbitration will be conducted per the provisions in the Restricted Stock Plan.

This Agreement, and any documents expressly incorporated herein, contains all of
the provisions applicable to the Restricted Stock Award. No other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Participant.
IN WITNESS WHEREOF, the Company has caused this Restricted Stock Agreement to be
executed by one of its duly authorized officers, and the Participant has
consented to the terms of this Agreement, as of the date of Grant specified on
the front of this certificate.
JOHNSON CONTROLS, INC.
Jerome D. Okarma
Vice President, Secretary and General Counsel

            [Name]   Date

-3-